


January 30, 2008

MacAndrews & Forbes Holdings Inc.

35 East 62nd Street

New York, NY 10065

Attention:

Barry F. Schwartz

 

Executive Vice Chairman

Facsimile:

212-572-5056

Dear Barry:

Reference is made to the Senior Subordinated Term Loan Agreement, dated as of
January 30, 2008 (the “Senior Subordinated Term Loan Agreement”), between Revlon
Consumer Products Corporation, a Delaware corporation, and MacAndrews & Forbes
Holdings Inc., a Delaware corporation (“MacAndrews & Forbes”). Revlon Consumer
Products Corporation is the wholly-owned operating subsidiary of Revlon, Inc.
(“Revlon”). This letter confirms the agreement of Revlon and MacAndrews & Forbes
as follows:

In the event that Revlon conducts any equity offering, including, without
limitation, any rights offering, and MacAndrews & Forbes and/or its affiliates
purchase shares in connection with such equity offering, including in any
related private placement, Revlon will permit MacAndrews & Forbes and/or its
affiliates to elect to pay the purchase price or the subscription price in any
such offering either in cash or by tendering debt valued at its face amount
under the Senior Subordinated Term Loan Agreement, including any accrued but
unpaid interest, on a dollar for dollar basis, or in any combination of cash and
such debt. Revlon is under no obligation to conduct an equity offering and
MacAndrews & Forbes and its affiliates are under no obligation to subscribe to
shares should Revlon elect to conduct an equity offering. Revlon’s obligations
under this letter are subject to applicable law, rules, regulations and stock
exchange requirements in effect from time to time.

This letter will terminate on the date that all amounts due to MacAndrews &
Forbes under the Senior Subordinated Term Loan Agreement are paid in full. This
letter shall be construed and enforced in accordance with the laws of the State
of New York.

 

 

--------------------------------------------------------------------------------






Please acknowledge that MacAndrews & Forbes accepts and agrees to the foregoing
by countersigning this letter in the space provided below. Please call me
directly at (212) 527-5695 if you have any questions.

 

 

 

Regards,



 


/s/ Robert K. Kretzman

 

 

Robert K. Kretzman
Executive Vice President, Human Resources,
Chief Legal Officer and General Counsel

Accepted and agreed as of the date hereof:

 

MacAndrews & Forbes Holdings Inc.

 

 


/s/ Barry F. Schwartz

 

 

 

Authorized Signature

 

 

 

 

Barry F. Schwartz, Executive Vice Chairman

of MacAndrews & Forbes Holdings Inc.

 

 

 

 

 

(Type or Print Name and Title of Authorized Signatory)

 

 

 

 

 

2

 

--------------------------------------------------------------------------------